          Case 1:21-cv-02099-UNA Document 3 Filed 08/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                             FILED
                                                                                       AUG 11 2021
                                                                                 Clerk, U.S. District & Bankruptcy
SHAUN RUSHING,                                 )                                 Court for the District of Columbia
                                               )
               Plaintiff,                      )
                                               )               Civil Action No. 21-2099 (UNA)
                                               )
STATE OF FLORIDA,                              )
                                               )
               Defendant.                      )


                                   MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s application to

proceed in forma pauperis (“IFP”) and his Complaint against the State of Florida. The

application will be granted, and this case will be dismissed for want of jurisdiction. See Fed. R.

Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time” it determines that subject

matter jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). A party seeking relief in the district court must at least plead facts that bring the suit

within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

       The Eleventh Amendment to the United States Constitution immunizes a State from suit

in federal court, unless immunity is waived. 1 Plaintiff, a resident of Grand Rapids, Michigan,




1
    The amendment provides in pertinent part: “[t]he judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State.” U.S. Const. amend. XI. The amendment applies
                                                   1
          Case 1:21-cv-02099-UNA Document 3 Filed 08/11/21 Page 2 of 2




has not demonstrated Florida’s waiver of immunity. See Khadr v. United States, 529 F.3d 1112,

1115 (D.C. Cir. 2008) (“[T]he party claiming subject matter jurisdiction . . . has the burden to

demonstrate that it exists.”) (citation omitted)). Consequently, this case will be dismissed. A

separate order accompanies this Memorandum Opinion.



                                                     _________/s/_______________
                                                     EMMET G. SULLIVAN
                                                     United States District Judge
Date: August 11, 2021




equally to suits brought by citizens against their own states. Edelman v. Jordan, 415 U.S. 651,
662-63 (1974); Hans v. Louisiana, 134 U.S. 1, 13-15 (1890).

                                                 2
